Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 1 of 24 PageID: 1430


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


         ERIC HANTMAN, ET AL.,              .
                                            .
                       Plaintiffs,          . Case No. 18-cv-11047(KM)
                                            .
         VS.                                .
                                            . Newark, New Jersey
         GARTH ANDRE NAAR, ET AL.,          . June 5, 2019
                                            .
                       Defendants.          .
                                            .


                             TRANSCRIPT OF HEARING
                      BEFORE THE HONORABLE JAMES B. CLARK
                         UNITED STATES MAGISTRATE JUDGE


         APPEARANCES:
         For the Plaintiff:          JONATHAN COHEN, ESQ.
                                     Kishner, Miller & Himes, P.C.
                                     420 Lexington Ave., Suite 300
                                     New York, NY 10170
                                     (212) 585-3425

         For the Defendants:         N. ARI WEISBROT, ESQ.
                                     Law Offices of N. Ari Weisbrot,
                                     LLC
                                     1099 Allessandrini Avenue
                                     New Milford, NJ 07646
                                     (201) 788-6146

         Audio Operator:


         Transcription Company:          KING TRANSCRIPTION SERVICES
                                         3 South Corporate Dr.
                                         Suite 203
                                         Riverdale, N.J. 07457
                                         (973) 237-6080


         Proceedings recorded by electronic sound recording;
         transcript produced by transcription service.
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 2 of 24 PageID: 1431


         APPEARANCES, CONTINUED:

                                         DAVID J. KLEIN, ESQ.
                                         Brach Eichler, LLC
                                         101 Eisenhower Parkway
                                         Roseland, NJ 07068
                                         (973) 228-5700

                                         RUSSELL M. FINESTEIN, ESQ.
                                         Finestein & Malloy, LLC
                                         6 Commerce Dr. #304
                                         Cranbury, NJ 07016
                                         (973) 635-4500

                                         BETSY ANN ROSENBLOOM, ESQ
                                         Williams, Caliri, Miller &
                                         Otley, PC
                                         1680 NJ-23 Suite 425
                                         Wayne, NJ 07470
                                         (973) 694-0800
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 3 of 24 PageID: 1432
                                                                          3

      1       (Commencement of proceedings at 02:53:56 P.M.)

      2

      3             THE COURT:    Okay.   We're on the record in

      4   Hantman, et al. vs. Naar, et al.       at civil action

      5   number 18-11047(KM).      And it's about five minutes

      6   before 3:00 on the afternoon of June 5th, 2019.         Can I

      7   have appearances of counsel, please?

      8             MR. COHEN:    Good afternoon, Your Honor.

      9   Jonathan Cohen; Kishner, Miller, Himes, for the

    10    plaintiffs.

    11              THE COURT:    Good afternoon.

    12              MR. WEISBROT:    Ari Weisbrot on behalf of the

    13    Avatar defendants, which includes Garth Naar.         Good

    14    afternoon, Your Honor.

    15              THE COURT:    Good afternoon.

    16              MR. KLEIN:    Good afternoon, Judge.      David

    17    Klein from Brach Eichler on behalf of Silvan.

    18              THE COURT:    Good afternoon.

    19              MR. FINESTEIN:    Good afternoon, Your Honor.

    20    Russell Finestein of Finestein Malloy, also for --

    21    counsel for Silvan.

    22              THE COURT:    Good afternoon.

    23              MS. ROSENBLOOM:    Your Honor, Betsy Rosenbloom,

    24    Williams, Caliri, Miller and Otley on behalf of Silvan

    25    (indiscernible).
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 4 of 24 PageID: 1433
                                                                          4

      1             THE COURT:    Do we each have clients here?       I

      2   mean, you can bring your clients up because I'm going

      3   to have a few -- I'm going to have a few questions for

      4   them as -- as we --

      5             MR. KLEIN:    My client's here, Judge.

      6           (Brief Pause.     Indiscernible speaking.)

      7             THE COURT:    Why don't we introduce -- why

      8   don't we introduce our clients?

      9             MR. COHEN:    Your Honor, I have Mr. Eric

    10    Hantman here for the plaintiffs.

    11              THE COURT:    Okay.

    12              MR. WEISBROT:    Your Honor, Garth Naar is here

    13    on behalf of himself and on behalf of (indiscernible).

    14              THE COURT:    All right.    Good afternoon.

    15              MR. KLEIN:    Good afternoon, Judge.      This is

    16    Alex Huang on behalf of Silvan.

    17              THE COURT:    Alex?

    18              MR. KLEIN:    H-U-A-N-G.

    19              THE COURT:    Okay.   And that's on behalf of all

    20    of the Silvan defendants, or --

    21              MR. KLEIN:    Well, all of the Silvan

    22    defendants.   The title companies are here representing

    23    Silvan and then they have their own contribution to

    24    (indiscernible).

    25              THE COURT:    All right.    And I'll –- I'll
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 5 of 24 PageID: 1434
                                                                        5

      1   direct whatever questions I might have for counsel to

      2   -- for the clients to -- just to counsel and that

      3   should be fine.

      4             All right.    Well, Mr. Cohen, I understand that

      5   we have reached a settlement in this case.         Is that

      6   right?

      7             MR. COHEN:    Yes, Your Honor, subject to

      8   execution of a formal settlement agreement.         We have --

      9             THE COURT:    And it -- it would need to be

    10    executed –- you say this is a shareholder derivative

    11    suit and –-

    12              MR. COHEN:    That's correct.

    13              THE COURT:    –- under the Rules, you -– you

    14    feel that you -– you need the formal approval of the

    15    district judge.    So we're settling it.      We're putting

    16    the terms on the record and the –- the formal approval

    17    would be sought after today.       Is that right?

    18              MR. COHEN:    Correct.   We're also seeking -- so

    19    -- ordering the settlement agreement.

    20              THE COURT:    All right.    Well why don't you,

    21    then, if you would, place the terms of the settlement

    22    agreement on the record?

    23              MR. COHEN:    Sure, Your Honor.     The agreement

    24    in principal is for the Avatar defendants and the

    25    plaintiffs, for control of two properties; 57 Mountain
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 6 of 24 PageID: 1435
                                                                         6

      1   Avenue and 375 North 10th to be sold as follows.          90

      2   days from settlement, Mr. Naar will have authority to

      3   market and sell the properties with veto rights by Mr.

      4   Hantman as representative for the plaintiffs.

      5              After –- after that 90-day period, Mr. Hantman

      6   would step in to control and attempt to sell the

      7   properties with the understanding that -- that any veto

      8   would only -- would not exist for Mr. Naar as to the --

      9   the price of the pro -- the mou -- Mountain Avenue

    10    property and that the floor would be 1.4 million.

    11               At settlement, mis -- the Avatar defendants

    12    will provide $85,000 in cash upon settlement coming

    13    from -- 25,000 coming from the Mountain Avenue account

    14    and 60,000 coming from Mr. Naar's Morgan Stanley

    15    account.

    16               Next, the Avatar defendants, Mr. Naar and

    17    Avatar Management in their names will agree to a

    18    consent judgment for a total amount of 1.55 million

    19    with the understanding that the properties and the net

    20    sale proceeds from the properties I just mentioned,

    21    Mountain Avenue and three -- 375 North 10th, any

    22    proceeds from there will be deducted and credited

    23    against that top consent judgment amount.

    24               Additionally, the Avatar defendants have

    25    agreed to make payments of $10,000 per month to the
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 7 of 24 PageID: 1436
                                                                        7

      1   plaintiffs and also agree to, within each year until

      2   full payment is made, to -- agree to pay $350,000 of

      3   payments.

      4               If they've satisfied those obligations, then

      5   the plaintiffs will stay enforcement of the consent

      6   judgement.     Additionally, as I previously -- previously

      7   stated, Your Honor, we will be seeking for the

      8   settlement agreement to be so ordered and we have also

      9   agreed that Mr. Naar will allocute to the financial

    10    statement and backup documents that he has provided to

    11    date.

    12                The last point that I want to make on the

    13    record is that --

    14                THE COURT:   And how is that allocution going

    15    to take place?

    16                MR. COHEN:   I -- I would imagine --

    17                THE COURT:   By affidavit, or --

    18                MR. COHEN:   Open record in front of Judge

    19    McNulty was the way I had envisioned it.

    20                THE COURT:   All right.

    21                MR. COHEN:   Based upon the representations and

    22    the documents that have been provided to -- to date.

    23                THE COURT:   Okay.   Continue.

    24                MR. COHEN:   And Silvan will be providing

    25    $50,000.     We had -- just had a discussion that that
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 8 of 24 PageID: 1437
                                                                        8

      1   $50,000 will be paid into an escrow account and Mr.

      2   Klein, who's counsel for Silvan, for each of the two

      3   loans that still need to be paid off to Silvan,

      4   Catherine and Schofield (phonetic), 25,000 which will

      5   be paid to the plaintiffs in advance of the -- of the

      6   closings on both of those transactions.

      7              THE COURT:   All right.    Mr. Weisbrot, anything

      8   to add?

      9              MR. WEISBROT:   Just a couple of quick things.

    10    First of all, just to clarify, this is not in any way

    11    an agreement in principal.      This is an agreement that

    12    even though it was subject to a written settlement

    13    agreement we would hope to be so ordered by Judge

    14    McNulty, it is binding on all parties as of today.          And

    15    I suspect the Court is going to at least ask each of

    16    the parties themselves to acknowledge their

    17    understanding that this settlement is binding on

    18    (indiscernible) today.

    19               I was -- I know --

    20               THE COURT:   Assuming -- you know, absolutely.

    21    I agree.    You know, if for some reason, Judge McNulty

    22    decided not to approve, I guess that would change the

    23    game, but --

    24               MR. WEISBROT:   Right, but what I meant was,

    25    you know, the settlement isn't contingent on us coming
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 9 of 24 PageID: 1438
                                                                         9

      1   up with an agreement, although I suppose being

      2   contingent --

      3             THE COURT:    That's my understanding.      Yes.

      4             MR. WEISBROT:    Okay.    In any event, I -- I

      5   just want to make sure that what counsel said was

      6   clear.   This veto authority on the sales with respect

      7   to when Mr. Hantman is -- is trying to market and sell

      8   it is -- the veto is for anything below $1.4 million.

      9   Anything above it is not subject to a veto.         I'm not

    10    (indiscernible), but all of the actions of both Mr.

    11    Hantman and Mr. Naar during their time --

    12              THE COURT:    We're talking approval, right?

    13    When you --

    14              MR. WEISBROT:    Right.

    15              THE COURT:    -- say veto, you're saying --

    16              MR. WEISBROT:    Everything has to be done on

    17    --

    18              THE COURT:    Right.

    19              MR. WEISBROT:    -- contemporaneous notice of

    20    whatever offers or whatever efforts are being made.           To

    21    clarify the allocution, I'm not sure that really is the

    22    word that I would have used.        He -- because it implies

    23    sort of a -- what I think counsel is asking for is that

    24    he acknowledge under oath that the financial

    25    disclosures he gave were accurate as opposed to going
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 10 of 24 PageID: 1439
                                                                        10

      1   through all the (indiscernible).       Is that --

      2             MR. COHEN:    That's correct.

      3             THE COURT:    Is that correct, mis -- that's

      4   correct, Mr. Cohen?

      5             MR. WEISBROT:     And finally, Your --

      6             MR. COHEN:    That's correct.

      7             THE COURT:    Okay.

      8             MR. WEISBROT:     And then finally, obviously

      9   full releases for all parties, cross releases in favor

     10   of everybody on every side.      Other than that, I'm in

     11   agreement.

     12             THE COURT:    All right.

     13             MR. COHEN:    I -- I agree with that as well.

     14             THE COURT:    Any -- anything to add by any of

     15   the Silvan attorneys?

     16             MR. KLEIN:    Yes, Judge.    The total

     17   contribution of Silvan as stated is $50,000, which will

     18   be divided as between Silvan and its title insurers,

     19   and that will be memorialized as -- as between us.          The

     20   releases, Mr. Weisbrot has already spoken to.          In terms

     21   of the two remaining properties that are the subject of

     22   the suit --

     23             THE COURT:    Mr. Klein, do you think or do you

     24   want to give us the breakdown of the numbers between

     25   the three of you right now, or is that not necessary?
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 11 of 24 PageID: 1440
                                                                        11

      1              MR. KLEIN:   No.    I don't think that's

      2   necessary judge.     It will be --

      3              THE COURT:   All right.

      4              MR. KLEIN:   It will be memorialized between us

      5   and I think that that's sufficient.

      6              THE COURT:   Okay.

      7              MR. KLEIN:   On the remaining two properties

      8   that haven't been sold, which are the Schofield and

      9   Catherine properties, if the properties do not close by

     10   August 15th of this year, the default rate of interest

     11   will go back to 22 percent and legal fees from that day

     12   forward will be added to the payoff amounts.          Other

     13   than that, those are the only other --

     14              THE COURT:   Conditions?

     15              MR. KLEIN:   -- issues that I wanted to

     16   address.

     17              THE COURT:   All right.    Mr. Finestein, Ms.

     18   Rosenbloom, anything to add?

     19              MR. FINESTEIN:     No, Your Honor.

     20              MS. ROSENBLOOM:     No, Your Honor.

     21              THE COURT:   All right.    Thank you.    All right.

     22   I do --

     23              MR. WEISBROT:    Judge?

     24              THE COURT:   Yes.

     25              MR. WEISBROT:    I'm sorry.    Just one more
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 12 of 24 PageID: 1441
                                                                         12

      1   thing.   I assume these -- these things are -- goes

      2   without saying, but I just want to make clear, we would

      3   also request that the settlement agreement include non-

      4   disparaging and confidentiality clauses.         A

      5   confidentiality clause prevents the -- the subjects --

      6   I guess -- it's a derivative action, so to the extent

      7   necessary that it's required disclosure by law.          But

      8   other than that, I don't think anybody wants anybody

      9   discussing this outside of (indiscernible).

     10               MR. KLEIN:   Your Honor, I neglected to mention

     11   and I don't think anybody said it, but the action will

     12   be dismissed with prejudice and I don't think that the

     13   -- that we've had a date for that.        I assume upon

     14   execution of the settlement agreement.

     15               MR. COHEN:   Okay.   We have the execution of

     16   the settlement agreement.        We have to have it approved

     17   and so ordered by Judge McNulty.        I'm -- yes, I was

     18   contemplating dismissal --

     19               THE COURT:   You'll do that with all due

     20   dispatch.     Right?

     21               MR. COHEN:   Correct.   Right.   And just in --

     22   with respect to the confidentiality, I'd add the caveat

     23   that so long as everyone -- so long as there's been no

     24   breach by any of the parties under the settlement

     25   agreement.     If one of the parties breaches, they
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 13 of 24 PageID: 1442
                                                                        13

      1   breach, and then --

      2             THE COURT:    Well --

      3             MR. WEISBROT:     I'm not going to -- I -- I

      4   don't know that that's standard.       I think that

      5   confidentiality is confidentiality.        If someone

      6   breaches, you have a (indiscernible) clause.         But as

      7   long as there's a confidentiality clause,         I don't care

      8   how you (indiscernible).

      9             THE COURT:    All right.    Yeah.   I mean, there's

     10   obviously limitations.      Confidentiality clauses are

     11   becoming less and less popular with courts and state

     12   legislatures.    So -- and it being a derivative suit, I

     13   -- you know, we -- we can -- you can only agree to make

     14   it confidential to -- to a certain degree.         And if you

     15   all can agree to keep it confidential amongst

     16   yourselves, that's -- that's fine.        Yes.

     17             MR. WEISBROT:     Obviously, it's got to be

     18   disclosed to the (indiscernible).

     19             MR. COHEN:    We haven't discussed this issue at

     20   all, at any point.     So I really haven't thought through

     21   --

     22             MR. WEISBROT:     It's going to be a --

     23             MR. COHEN:    I don't have an issue with that.

     24   I'm just saying I haven't thought through the issues.

     25             MR. WEISBROT:     With all the carve-out --
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 14 of 24 PageID: 1443
                                                                            14

      1   sorry.   We understand the (indiscernible).        By the way,

      2   I -- I just want to say, I -- we don't agree that this

      3   is a derivative.     I mean, that doesn't affect anything.

      4             THE COURT:    Right.

      5             MR. WEISBROT:     But I know the Court said it, I

      6   know Jonathan just said it.        We don't agree that's what

      7   this is, but it has no impact on anything we said here

      8   today.

      9             THE COURT:    Okay.     And I -- I'm not really,

     10   you know, voicing my opinion that it is or that it

     11   isn't, either.    I'm just repeating that Mr. Cohen has

     12   said that and that he's going to seek the approval from

     13   Judge McNulty.    And it sounds like everybody else, if

     14   they think approval is necessary or not necessary, you

     15   don't feel strongly either way.        Right?

     16             MR. WEISBROT:     No.    I -- I -- it doesn't

     17   change anything that was --

     18             THE COURT:    Right.     Okay.   All right.    Let me

     19   ask -- I have a few questions for the -- for the

     20   principals.    Mr. Hantman, can you take the -- push the

     21   microphone so Mr. Hantman can speak into it.            You can

     22   remain seated, Mr. Hantman.        That's fine.   You -- you

     23   can remain seated.     Did you terms of the settlement as

     24   stated by the attorneys?

     25             MR. HANTMAN:    Yes, Your Honor.
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 15 of 24 PageID: 1444
                                                                        15

      1             THE COURT:    And do you understand the terms of

      2   the settlement?

      3             MR. HANTMAN:    Yes, Your Honor.

      4             THE COURT:    Do you have any questions for your

      5   attorney about it?

      6             MR. HANTMAN:    No, Your Honor.

      7             THE COURT:    Did you have adequate opportunity

      8   to speak to your attorney regarding the settlement?

      9             MR. HANTMAN:    Yes, Your Honor.

     10             THE COURT:    Did anyone coerce, threaten, or

     11   pressure you into agreeing to the settlement?

     12             MR. HANTMAN:    No, Your Honor.

     13             THE COURT:    Has anyone made any promises to

     14   you other than the terms of the settlement as stated on

     15   the record by the attorneys?

     16             MR. HANTMAN:    No, Your Honor.

     17             THE COURT:    And do you understand that instead

     18   of agreeing to the settlement, you have the right to

     19   proceed to trial, but that by agreeing to the

     20   settlement, you're waiving that right?

     21             MR. HANTMAN:    Yes, Your Honor.

     22             THE COURT:    And do you understand that the

     23   settlement is binding upon you?

     24             MR. HANTMAN:    Yes, Your Honor.

     25             THE COURT:    And do you consent to the
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 16 of 24 PageID: 1445
                                                                        16

      1   settlement knowingly, freely, and voluntarily?

      2             MR. HANTMAN:    Yes, Your Honor.

      3             THE COURT:    Are you satisfied with the

      4   representation of your attorney?

      5             MR. HANTMAN:    Yes, Your Honor.

      6             THE COURT:    And have you taken any medications

      7   or other substances or do you suffer from any mental

      8   difficulties that would affect your ability to

      9   understand this proceeding or agree to this settlement?

     10             MR. HANTMAN:    No, Your Honor.

     11             THE COURT:    All right. Mr. Naar, why don't you

     12   sit up in front of that microphone so we can pick up

     13   your voice.    Did you hear the terms of the settlement

     14   as stated by the attorneys?

     15             MR. NAAR:    I did, Your Honor.

     16             THE COURT:    Do you understand the terms of the

     17   settlement?

     18             MR. NAAR:    Yes.

     19             THE COURT:    Now, do you have any questions for

     20   your attorney about it?

     21             MR. NAAR:    Not at this time.

     22             THE COURT:    Did you have adequate opportunity

     23   to speak to your attorney regarding the settlement?

     24             MR. NAAR:    I did.

     25             THE COURT:    Did anyone coerce, threaten, or
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 17 of 24 PageID: 1446
                                                                        17

      1   pressure you into agreeing to the settlement?

      2             MR. NAAR:    No, Your Honor.

      3             THE COURT:    Has anyone made any promises to

      4   you other than the terms of the settlement as stated on

      5   the record by the attorneys?

      6             MR. NAAR:    No, Your Honor.

      7             THE COURT:    Do you understand that instead of

      8   agreeing to the settlement, you have the right to

      9   proceed to trial but that by agreeing to the

     10   settlement, you're waiving that right?

     11             MR. NAAR:    Yes.

     12             THE COURT:    Do you understand that the

     13   settlement is binding upon you?

     14             MR. NAAR:    Yes.

     15             THE COURT:    Do you consent to this settlement

     16   knowingly, freely, and voluntarily?

     17             MR. NAAR:    Yes.    I do.

     18             THE COURT:    Are you satisfied with the

     19   representation of your attorney?

     20             MR. NAAR:    I am.

     21             THE COURT:    Have you taken any medications or

     22   other substances or do you suffer from any mental

     23   difficulties that would affect your ability to

     24   understand this proceeding or to agree to this

     25   settlement?
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 18 of 24 PageID: 1447
                                                                        18

      1             MR. NAAR:    I do not.

      2             THE COURT:    All right.    Mr. Huang.

      3             MR. HUANG:    Yes.

      4             THE COURT:    Same questions.     Do you – did you

      5   hear the terms of the settlement as stated by the

      6   attorneys?

      7             MR. HUANG:    Yes.    I did.

      8             THE COURT:    Do you understand the terms of the

      9   settlement?

     10             MR. HUANG:    Yes.

     11             THE COURT:    Do you have any questions for your

     12   attorney about it?

     13             MR. HUANG:    No.

     14             THE COURT:    No?

     15             MR. HUANG:    I don't have any questions.

     16             THE COURT:    No?    All right.   Did you have

     17   adequate opportunity to speak to your attorney

     18   regarding the settlement?

     19             MR. HUANG:    Yes.

     20             THE COURT:    Did anyone coerce, threaten, or

     21   pressure you into agreeing to the settlement?

     22             MR. HUANG:    No.

     23             THE COURT:    Has anyone made any promises to

     24   you other than the terms of the settlement as stated on

     25   the record by the attorneys?
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 19 of 24 PageID: 1448
                                                                        19

      1             MR. HUANG:    No.

      2             THE COURT:    Do you understand that instead of

      3   agreeing to the settlement, you have the right to

      4   proceed to trial but that by agreeing to the

      5   settlement, you're waiving that right?

      6             MR. HUANG:    Yes.    I do understand.

      7             THE COURT:    Do you understand that the

      8   settlement is binding upon your company?

      9             MR. HUANG:    Yes.

     10             THE COURT:    Do you consent to this settlement

     11   on behalf of your company knowingly, freely, and

     12   voluntarily?

     13             MR. HUANG:    Yes.

     14             THE COURT:    Are you satisfied with the

     15   representation of your attorney?

     16             MR. HUANG:    Yes.

     17             THE COURT:    Have you taken any medications or

     18   other substances or do you suffer from any mental

     19   difficulties that would affect your ability to

     20   understand this proceeding or agree to this settlement?

     21             MR. HUANG:    No.

     22             THE COURT:    All right.    I just ask Ms.

     23   Rosenbloom and -- and Mr. Finestein, you have conferred

     24   with your clients re -- regarding the settlement?

     25             MS. ROSENBLOOM:      Just a clarification, Your
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 20 of 24 PageID: 1449
                                                                       20

      1   Honor.   Our client is Silvan, but (indiscernible).

      2               THE COURT:   All right.

      3               MS. ROSENBLOOM:    I have consulted with the

      4   carrier as to our interests (indiscernible).

      5               THE COURT:   All right.   And I –- I -- I simply

      6   want the representation from you; we don't have a live

      7   body here, but that your -- that your clients have been

      8   apprised.     They know the -- the -- the upsides of

      9   settlement and the downsides of settlement and they've

     10   agreed freely, voluntarily, and knowingly to the

     11   settlement as the -- as the terms have been stated on

     12   the record?

     13               MS. ROSENBLOOM:    The carrier is aware of the

     14   (indiscernible) settlement of the case and are happy to

     15   go forward.

     16               THE COURT:   All right.   Mr. Finestein?

     17               MR. FINESTEIN:    Similarly, Your Honor.     The

     18   title companies that are involved are (indiscernible)

     19   agreeable (indiscernible).

     20               THE COURT:   All right.   Thank you.    Counsel,

     21   we've stated the terms of the settlement on the record.

     22   You will reduce this to writing after this proceeding

     23   as you so chose.     The -- certainly, the transcript

     24   could serve as the settlement if -- if everyone agrees.

     25               Please understand that if there are
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 21 of 24 PageID: 1450
                                                                       21

      1   disagreements as to the agreement as it's reduced to

      2   writing if that's what you so choose, the form but not

      3   the underlying settlement may be discussed.         And if the

      4   parties cannot agree on the form, the Court will decide

      5   it based upon the record of the proceedings today.

      6              Now, I leave it to you, Mr. Cohen, to take

      7   what necessary steps you feel -- what steps you feel

      8   are necessary to get that approval from Judge McNulty.

      9   And I think that that concludes our business.          Do you

     10   have anything further?

     11              MR. COHEN:   Nothing further, Your Honor.

     12              THE COURT:   Anything further --

     13              MR. COHEN:   I just want to state --

     14              THE COURT:   Anything further from any other

     15   counsel?

     16              MR. WEISBROT:    No, Your Honor, except to thank

     17   the Court.

     18              MR. COHEN:   We want to say thank you.       Thank

     19   you.

     20              MR. KLEIN:   We just wanted to thank Your Honor

     21   for his tremendous efforts in putting together this

     22   difficult settlement for us.       Thank you.

     23              THE COURT:   Well, I -- I -- I thank you as

     24   well, and I did want to tell your clients, I -- I

     25   didn't have all of you back in the little room where,
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 22 of 24 PageID: 1451
                                                                       22

      1   you know, the little dungeon where we gather to try to

      2   hammer out the terms of the settlement.        Had it been --

      3   had it become necessary, I certainly would have grabbed

      4   you and brought you back and, you know, tried to talk

      5   turkey with you but you were all well-represented by

      6   your counsel.    They had your interests at heart.        They

      7   fought very hard for you.      They're very skilled

      8   attorneys who know this area of the law inside out.

      9   They're to be commended for the jobs that they did on

     10   -- on behalf of all of you.      All right?

     11             MR. WEISBROT:     Thank you, Your Honor.

     12             MR. COHEN:    Thank you, Your Honor.

     13             MR. WEISBROT:     Thank you very much.

     14             THE COURT:    Thank you very much, folks.

     15

     16        (Conclusion of proceedings at 03:11:49 P.M.)

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 23 of 24 PageID: 1452
                                                                       23

      1

      2

      3         I, SARAH L. FETZ, Transcriptionist, do hereby

      4   certify that the pages contained herein constitute a

      5   full, true, and accurate transcript from the official

      6   electronic recording of the proceedings had in the

      7   above-entitled matter; that research was performed on

      8   the spelling of proper names and utilizing the

      9   information provided, but that in many cases the

     10   spellings were educated guesses; that the transcript

     11   was prepared by me or under my direction and was done

     12   to the best of my skill and ability.

     13         I further certify that I am in no way related to

     14   any of the parties hereto nor am I in any way

     15   interested in the outcome hereof.

     16
     17
     18
          /S/ Sarah L. Fetz
          Signature of Approved Transcriber
                                                         08/15/19
                                                          Date
     19   Sarah L. Fetz, AD/T #626
     20
     21   King Transcription Services
     22   3 South Corporate Dr., Suite 203
     23   Riverdale, N.J. 07457
     24   (973) 237-6080
     25
     26
     27
     28
     29
     30
     31
     32
     33
     34
Case 2:18-cv-11047-KM-JBC Document 129 Filed 08/16/19 Page 24 of 24 PageID: 1453
                                                                       24

      1
